DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-21, respectively, of US Patent 10,667,723.  Applicant has filed a terminal disclaimer which was approved on 6 January 2022, therefore the rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting is withdrawn.
Allowable Subject Matter
3.	Claims 1-20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of Khachaturian (US2016/0000335) discloses, except for the limitations italicized below, A video-based method of measuring a patient's vital sign, comprising: receiving, from a video camera (“camera” in abstract; “122” in fig. 1-3), a video signal having a field of view (“the images 704 are frames of a video” in par. [0111]); identifying, using a processor (“microprocessor” in abstract; “102” in fig. 1-3), a first seed point in the field of view (“automatic seed point based clustering process” in par. [0111], [0190]); flood filling, using the processor, a first contiguous region from the first seed point to a boundary (“a skin-pixel-identifier 702 that identifies pixel values that are representative of the skin in two or more images 704.  In some implementations the images 704 are frames of a video.  The skin-pixel-identifier 702 performs block 1602 in FIG. 16.  Some implementations of the skin-pixel-identifier 702 performs an automatic seed point based clustering process on the two or more images 704” in par. [0111]; “method 1600 includes dynamically updating the contiguous region over time, including tracking the first seed point and updating the first contiguous region to create a dynamically morphing contiguous region.
Khachaturian teaches filling via automatic clustering but fails to explicitly disclose flood filling to a boundary.  However, flood filling is routinely used for forming clusters in the imaging art. Huang (US2015/0003723) teaches selecting expanding a seed point to unvisited neighboring points within a given Euclidean distance using a classical flood-fill algorithm resulting in a number of disjoint clusters (par. [0052]) and Johnston (US2015/0317814) teaches a well known flood-fill algorithm starting with a seed point (“user selected pixel” in par. [0112]) and spreading outward to locate boundaries of an object that covers the seed point (par. [0112]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to apply the classical flood-fill technique of Huang to 
Khachaturian fails to disclose dynamically updating the contiguous region over time.  
In the same field of endeavor of measuring a patient’s vital sign using photoplethysmography, Tao (US2014/0276104) and Feng (“Dynamic ROI based on K-means for remote photoplethsymography”) teach dynamically updating the contiguous region over time (Tao at par. [0049]; Feng at abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Tao or Feng, in the alternative, to the method of Khachaturian in order to improve PPG signal quality.
However, nothing in the prior art discloses or teaches tracking the first seed point and updating the first contiguous region to create a dynamically morphing contiguous region as required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667